Citation Nr: 1702099	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  16-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and,        if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The appellant served on active duty training from March 1980 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2016 the appellant filed an application for service connection for PTSD, anxiety, depression, alcoholism, insomnia and drug dependency that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the Agency of Original Jurisdiction for appropriate action.  


FINDING OF FACT

On September 23, 2016, prior to the promulgation of a decision in the appeal, the appellant submitted correspondence stating that he wished to cancel his current appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may   be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 23, 2016, the appellant submitted correspondence stating that he wished to cancel his current appeal.  As the only issue on appeal was the claim for service connection for PTSD, it is clear from the appellant's statement that he was withdrawing that appeal.  Once an appeal is withdrawn, it ceases to exist.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("Veterans are as free to withdraw claims as they are to file them. When claims are withdrawn, they cease to exist.").  Once the withdrawal was received in September 2016, neither the RO nor the Board has jurisdiction to continue the appeal.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran expressly indicates that adjudication of a particular issue should cease, neither the RO nor     the Board has authority to proceed on that issue).

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


